Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 1 of 12 PageID 1




                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        TAMPA DIVISION

  CHELSEA MILLER,                                       CASE NO.:

                 Plaintiff,

  vs.


  GUARDIAN COMMUNITY
  RESOURCE MANAGEMENT, INC.,
  a Florida Profit Corporation,

                 Defendant.                    /


                       COMPLAINT & DEMAND FOR JURY TRIAL

          Plaintiff, CHELSEA MILLER (“Plaintiff”), through undersigned counsel, files

  this   Complaint     against    Defendant,       GUARDIAN     COMMUNITY       RESOURCE

  MANAGEMENT, INC., a Florida Profit Corporation (“the Company or Defendant”), and

  states as follows:

                                       INTRODUCTION

           1.        This case is brought pursuant to the Families First Coronavirus

    Response Act (“FFCRA”), Pub.L. No. 116-127, 134 Stat. 178 (2020).

           2.        On March 18, 2020, the FFCRA was signed into law as a legislative

    initiative to address COVID-19. The FFCRA was thereafter enacted into law on April

    1, 2020.

           3.        In pertinent part, the FFCRA establishes paid leave for certain eligible

    employees impacted by the COVID-19 public health crisis.




                                                    1
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 2 of 12 PageID 2




              4.    Division E of the FFCRA is referred to as the Emergency Paid Sick

   Leave Act (or “EPSLA”). It requires that covered employers provide eligible full time

   employees with up to 80 hours of paid sick leave where the employee is unable to work

   because they have been advised by a health care provider to self-quarantine due to

   concerns related to COVID-19 or the employee is experiencing symptoms of COVID-

   19 and seeking a medical diagnosis. See FFCRA § 5102(a).

              5.    Under the FFCRA an employer may not require an employee use other

   paid leave provided by the employer to the employee before the employee uses the paid

   sick leave. See FFCRA § 5102(e)(2)(B).

              6.    The FFCRA further prohibits employers “from discharging, disciplining,

   or discriminating against any Employee because such Employee took Paid Sick Leave

   under the [EPSLA] which is a part of the FFCRA, or “because such Employee has filed

   any complaint or instituted or caused to be instituted any proceeding . . . under or

   related to the EPLSA.” 29 C.F.R. § 826.150(a); FFCRA § 5104(2).

              7.    Under the FFCRA “[a]n Employer who discharges, disciplines, or

   discriminates against an Employee in the manner described in subsection (a) is

   considered to have violated section 15(a)(3) of the FLSA, 29 U.S.C. 215(a)(3), and

   shall be subject to the enforcement provisions relevant to such violations set forth in

   sections 16 and 17 of the FLSA, 29 U.S.C. 216, 217.” 29 C.F.R. § 826.150(b)(2);

   FFCRA § 5105.

         8.        Plaintiff, CHELSEA MILLER, brings this action pursuant to the FFCRA

  to recover from Defendant for back pay, reinstatement or in the alternative front pay in




                                              2
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 3 of 12 PageID 3




  the event reinstatement is not practical, an equal amount as liquidated damages, other

  monetary damages, equitable relief, declaratory relief, interest calculated at the prevailing

  rate, and reasonable attorneys’ fees and costs.

                                        JURISDICTION

         9.         This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

   §1331 and 42 U.S.C. §2000e-5, in that the matters in controversy are brought pursuant

   to the FFCRA.

         10.        Venue is proper as the acts and omissions giving rise to Plaintiff’s claims

  occurred in Pasco County, Florida.

                                            PARTIES

         11.        At all times material to this action, Plaintiff was, and continues to be, a

  resident of the State of Florida.

              12.    At all times material to this action, Defendant, GUARDIAN

   COMMUNITY RESOURCE MANAGEMENT, INC., was, and continues to be, a

   Florida for Profit Corporation operating and engaged in business in Florida, doing

   business in Pasco County.

         13.        From approximately April 1, 2020 until her termination on July 16, 2020,

  Plaintiff was employed as a Grants Assistant.

         14.        At all times material to this action, Plaintiff was an “employee” of

  Defendant within the meaning of the FFCRA.

         15.        At all times material to this action, Defendant was, and continues to be,

  “employers” within the meaning of the FFCRA.




                                                 3
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 4 of 12 PageID 4




           16.      At all times material to this action, Defendant, GUARDIAN

   COMMUNITY RESOURCE MANAGEMENT, INC., is/was an employer under the

   FFCRA in that it employs less than 500 employees.

         17.     Additionally, the Company is not eligible for an exemption under the

  FFCRA and, indeed, did not seek or obtain an exemption.

         18.     At all times material to this action, Plaintiff was an employee entitled to

  leave under the FFCRA based on the fact that she was employed by Defendant.

                                  FFCRA ALLEGATIONS

         19.     At all times material to this action, Defendant failed to comply with the

  FFCRA because Plaintiff validly exercised her rights pursuant to the FFCRA. Defendant

  interfered with Plaintiff’s right to take FFCRA leave, and discriminated and retaliated

  against Plaintiff because she was seeking FFCRA leave.

           20.      On or about April 3, 2020, Plaintiff was instructed to work from home in

   light of Florida Governor, Ron DeSantis’ Order mandating all non-essential businesses

   closed due to COVID-19. For the first week of working from home Ms. Miller worked

   without issue.

         21.     A week or so later, Ms. Miller’s six (6) year old school closed due to

  COVID-19. In light of the school closure and her son engaged in remote learning at

  home, Ms. Miller offered her resignation so she could focus on assisting her son.

         22.     Defendant pleaded with her to go part-time in lieu of resigning. Plaintiff

  acquiesced and agreed to work twenty (20) hours per week remotely from home. For the

  next several weeks Plaintiff worked remotely without issue.




                                               4
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 5 of 12 PageID 5




         23.     Around early May 2020, Plaintiff was able to secure full-time child care

  so she could return to full-time work. At this same time, Plaintiff returned to the office.

  Again, Plaintiff worked without issue and did not receive any complaints or write-ups

  relating to her performance.

         24.     On or about Wednesday, July 1, 2020, Plaintiff woke up feeling “off.” On

  her commute to the office she developed nausea, a cough, and felt warm.

         25.     Plaintiff texted her supervisor, Zayra Sanchez, to inform her of her

  symptoms and sought guidance as to whether the Company wanted her to report to work

  despite her symptoms or stay home.

         26.     Ms. Sanchez told her to report to work but that they may end up sending

  her home with a laptop.

         27.     When Plaintiff arrived to the office Ms. Sanchez told her that she spoke

  with CEO, Christine Alday, and Ms. Alday wanted her to remain at the office despite her

  symptoms.

           28.     Plaintiff’s symptoms progressed and she felt that given her symptoms it

   was imperative she get tested for COVID-19. After lunch time she received a call from

   Antonio Jenkins, Project Manager, telling her that when she returned from lunch she

   should get the laptop, go get tested, and work from home until results are received.

           29.     Plaintiff thereafter called Ms. Alday to inform her of Mr. Jenkins’

   suggestion, to which Ms. Alday replied: “working from home is a privilege and if you

   are sick you need to take PTO.” She then told her not to take a laptop and go home.

         30.     Plaintiff went home and immediately began her search for a testing




                                              5
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 6 of 12 PageID 6




  facility. Plaintiff made the earliest appointment available which was Friday, July 3, 2020,

  and informed her supervisor of the same.

         31.     The next day, Thursday, July 2, 2020, around 11:45 a.m., Project

  Coordinator Jean texted Plaintiff asking her what her plan was for work while she was

  awaiting her COVID-19 test results. Jean told her she needed to work from home while

  she was awaiting her results and that Ms. Sanchez would send her a task list.

         32.     Given Ms. Miller’s symptoms were still manageable she agreed to work

  from home while awaiting her results. Ms. Miller drove over to the office to pick up her

  laptop and then returned home.

         33.     At 3:37 p.m., within five minutes of returning home, Jean texted Plaintiff

  to inquire about her progress on the task list. Given Plaintiff had just returned home she

  told Jean that she had not yet made much progress. Jean then asked for a 5:00 p.m.

  progress update which Plaintiff complied with.

         34.     On Friday, July 3, 2020, the office was closed and Plaintiff got tested for

  COVID-19. Her physician instructed her to self-quarantine until she received her results.

  Plaintiff informed Defendant of the same.

         35.     From Monday, July 6, 2020, to Friday, July 10, 2020, Plaintiff worked

  from home while awaiting her results. Plaintiff’s symptoms continued to progress from

  the prior week and it became very difficult to work from home while sick.

         36.     On Tuesday July 7, 2020, Plaintiff texted Ms. Sanchez and told her she

  was feeling very unwell. Ms. Sanchez asked Plaintiff if she wanted to take time off but

  also said she should “re-read Ms. Alday’s texts” insinuating that if she did take time off




                                              6
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 7 of 12 PageID 7




  her job may be in jeopardy. Fearful of losing her job, Plaintiff decided she would try to

  power through.

          37.     On Friday, July 10, 2020, Ms. Alday called Plaintiff. Ms. Alday reiterated

  that “working from home is a privilege” and informed Plaintiff that she was not happy

  with her performance. Plaintiff acknowledged that it was not her best week because she

  was feeling very ill.

          38.     Ms. Alday told her that if she was sick she needed to take PTO – not be

  working from home.

          39.     Plaintiff explained that she did not want to leave Ms. Sanchez empty

  handed which is why she attempted to push through her symptoms and work from home.

  Ms. Alday then told her that come Monday morning, she either needed to take PTO or

  she should be in the office at 8:00 a.m.

          40.     Ms. Alday required in person appearance despite Ms. Miller’s symptoms

  being compatible with COVID-19 and despite her physician’s instructions to self-

  quarantine until test results are received. Ms. Alday told also told her that even if her

  results indicate she is positive for COVID-19 she should still return to work because

  individuals who have been exposed to cats can test positive for COVID-19.

          41.     Not willing to disobey her doctor’s orders or put her co-workers at risk

  (and also still feeling very ill), Plaintiff chose to use her PTO.

          42.     On July 15, 2020, Plaintiff received her test results indicating she was

  negative for COVID-19. However, Plaintiff was still suffering from severe symptoms, all

  of which were consistent with the virus.




                                                 7
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 8 of 12 PageID 8




            43.   Plaintiff had a follow up appointment with her doctor to discuss the same.

  Her doctor informed her that he believed her results may be a false negative given all of

  her symptoms are consistent with the virus.

            44.   She encouraged her to re-test and self-quarantine until her symptoms

  disappeared.

            45.   Plaintiff informed Ms. Alday of her doctor’s instructions and sent her a

  copy of the doctor’s report. Plaintiff told Ms. Alday she could work from home but that

  she could not return to in person work until she was symptom free for three days per her

  doctor’s orders.

            46.   Ms. Alday responded that she needed to go to a doctor or urgent care that

  day (despite Plaintiff already having seen a doctor earlier in the day) and did not address

  Plaintiff’s request to work remotely.

            47.   The next day, on July 16, 2020, Ms. Miller was told to come to work and

  drop off her work equipment. She was handed a termination letter. No explanation was

  given regarding the reason for her termination.

            48.   By terminating Plaintiff, Defendants interfered with her right to EPSLA

  leave.

            49.   Moreover, Defendants discriminated against Plaintiff by terminating her

  because she sought to enforce her rights under the EPSLA. As such, there is a causal link

  between Plaintiff’s request for leave and the adverse employment actions described

  herein.

            50.   Under the FFCRA, Plaintiff is entitled to liquidated damages (including




                                                8
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 9 of 12 PageID 9




  interest) unless Defendants prove their actions were in good faith compliance with the

  FFCRA and that it had objectively reasonable grounds to think its conduct did not violate

  the FFCRA.

           51.    Defendant willfully violated Plaintiff’s rights qualifying her for liquidated

  damages.

           52.    Plaintiff has incurred attorneys’ fees and costs which are recoverable

  under the FFCRA.

           53.    Plaintiff sustained damages as a result of Defendant’s conduct including

  lost compensation and benefits, liquidated damages, and reasonable attorneys’ fees and

  costs.

                                         COUNT I
                                  FFCRA - INTERFERENCE

           54.    Plaintiff re-alleges and incorporates all allegations contained within

  Paragraphs one (1) through fifty-three (53), above, as if fully set forth herein.

           55.    At all times material to this action, Defendant was a company with less

  than 500 employees and is thus subject to the FFCRA.

           56.    At all times material to this action, Defendants interfered with Plaintiff’s

  right to take leave from work under the FFCRA.

           57.    Plaintiff gave Defendant appropriate notice of her need to be absent from

  work.

           58.    Defendant interfered with the exercise of Plaintiff’s right to EPSLA leave

  because Defendant terminated Plaintiff for requesting EPSLA leave.




                                                  9
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 10 of 12 PageID 10




          59.     As a result of Defendant’s intentional, willful and unlawful acts by

   interfering with Plaintiff’s rights pursuant to EPSLA leave, Plaintiff has suffered

   damages and incurred reasonable attorneys’ fees and costs.

          60.       Because Defendant cannot show that its violation of the FFCRA was in

   good faith, Plaintiff is entitled to liquidated damages.

          61.     Defendant’s violation of the FFCRA was willful, as Defendans knew or

   should have known their actions were in violation of the FFCRA.

          WHEREFORE Plaintiff, CHELSEA MILLER, demands judgment against

   Defendant for back pay, reinstatement and in the alternative front pay in the event

   reinstatement is not practical, an equal amount as liquidated damages, other monetary

   damages, equitable relief, declaratory relief, and reasonable attorneys’ fees and costs, and

   any and all further relief that this Court determines to be just and appropriate.

                                        COUNT II
                                   FFCRA - RETALIATION

            62.     Plaintiff re-alleges and incorporates all allegations contained within

    Paragraphs one (1) through fifty-three (53), above, as if fully set forth herein.

            63.     At all times material to this action, Defendant was a company with less

    than 500 employees and is thus subject to the FFCRA’s retaliation provisions.

            64.     At all times material to this action, Defendant retaliated against Plaintiff

    because she exercised her right to take leave from work that was protected under the

    FFCRA.




                                                 10
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 11 of 12 PageID 11




            65.     At all times material to this action, Defendant retaliated against Plaintiff

    in violation of the FFCRA by terminating her employment for seeking time off under

    the FFCRA.

            66.     At all times material to this action, Defendant acted with the intent to

    retaliate against Plaintiff, because Plaintiff exercised her right to leave pursuant to the

    FFCRA.

            67.     As a result of Defendant’s intentional, willful and unlawful acts of

    retaliating against Plaintiff for exercising her rights pursuant to the FFCRA, Plaintiff

    has suffered damages and incurred reasonable attorneys’ fees and costs.

            68.      Because Defendant cannot prove that their violation of the FFCRA was

    in good faith, Plaintiff is entitled to liquidated damages.

            69.     Defendant’s violation of the FFCRA was willful because Defendant

    knew or should have known their actions were in violation of the FFCRA.

          WHEREFORE Plaintiff, CHELSEA MILLER, demands judgment against

   Defendant for back pay, reinstatement and in the alternative front pay in the event

   reinstatement is not practical, an equal amount as liquidated damages, other monetary

   damages, equitable relief, declaratory relief, and reasonable attorneys’ fees and costs, and

   any and all further relief that this Court determines to be just and appropriate.

                                          JURY DEMAND

          Plaintiff requests a trial by jury on all issues so triable.

          Dated this 7th day of December 2020.




                                                   11
Case 8:20-cv-02907-MSS-AAS Document 1 Filed 12/07/20 Page 12 of 12 PageID 12




                                      Respectfully submitted,

                                      /s/ JOLIE N. PAVLOS
                                      Jolie N. Pavlos, Esq.
                                      FBN 0125571
                                      /s/ GREGORY R. SCHMITZ
                                      Gregory R. Schmitz, Esq.
                                      FBN 0094694
                                      Morgan & Morgan, P.A.
                                      20 N. Orange Avenue, Suite 1600
                                      Orlando, FL 32801
                                      Telephone: (407) 245-3517
                                      Facsimile: (407) 204-2206
                                      E-mail: JPavlos@forthepeople.com
                                              GSchmitz@forthepeople.com
                                      Attorneys for Plaintiff




                                     12
